DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 27 January 2022 has been entered.

Response to Amendment
In the Applicant’s reply of 2 November 2021, the claims and drawings were amended. Based on these amendments and the Examiner’s amendment below, the objections to the drawings and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Indhira LaPuma on 4 November 2021.
The claims have been amended as follows:

14.	(currently amended) The method of claim 7, wherein releasing the mold comprises forming at least a portion of a footwear article.

**********
Claim 14 has been amended to be consistent with claim 7 where “rereleasing” was replaced with “releasing”.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites disposing a lattice structure in at least a portion of an uncured second resin disposed on a cured first resin in a mold, closing the mold using a lasted upper, and injecting foam into the closed mold such that the foam operates to couple the lasted upper and the lattice structure together. Similarly, claim 7 recites disposing a lattice structure in at least a portion of an uncured second resin disposed on a first resin in a female mold portion and injecting foam into the mold such that the foam operates to couple a male mold portion and the lattice structure together.
The basic process of coupling an insert to a lasted upper (serving as a male mold portion) by injecting foam into a mold is well known. For example, see Figures 5-10 of U.S. Patent Application Publication No. 2019/0365027 (“Chamblin”). See also Figures 1-3 of U.S. Patent No. 5,193,240 (“Salpietro”), although Salpietro does not explicitly disclose that the material 18 is a foam.
In addition, the inclusion of a lattice structure in a footwear article is well known. For example, see Figures 1 and 2 of World Patent Application Publication No. WO 2021/089767 (“Verbeke”) and Figure 1 of U.S. Patent Application Publication No. 2018/0271213 (“Perrault”).
However, the prior art fails to disclose or suggest a method in which a lattice structure is coupled to a lasted upper or male mold portion by injecting foam into a mold containing the lattice structure, as required by claims 1 and 7. Doing so would cause the foam to enter the lattice structure, which would have been considered undesirable in the context of the prior art. See page 8, lines 29-36, of Verbeke and paragraphs 73-78 and 83 of Perrault, for example. Accordingly, it would not have been obvious to one of ordinary skill in the art to have made such a modification. See MPEP 2143.01(V) and (VI).
Claims 2-6 are allowed based on their dependency from claim 1, and claims 8-15 are allowed based on their dependency from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                 /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726